Hoaoroblo R. C. Xil8oa.                   Pa60 ?



                footlou          17, Artiolo        39120, Vernon*r Annotate4
CllII    :*tttutn         providrr in put:
                a.%otlon 17 (aI               Tha    term   *pmolnot       otflaorm*
        ta wed in         thir      art    001fm :urtioo8            of the Posoo
        ma    c0mtt       bm
             *In 811 oountlmr ia thl8 P;txte euoh proolnot
        offioerr ohall ooatlnue to be oua ennted ror
        tbrlr srrvlorr on l rtt btrlr untP1 the co~3~1ir-
        hmon~    Court ohall haro dotemined otborwlro
        in aaoordraw with tho provis&onr of %ttloa    2
        or thi8       sot.

                * . . . .*

                Stotloa          2 or Article        )912a,    supre,     provlCe.8 in mrtl
                Vho Cosaisrloatrs'
                                 Court of rroh oounty in
        the   Ftnte       or Pexa8, at ltr             ?&rat regularrmtlng
        In Jtnuary or taoh aalsndu Jbu, ohall, br order
        rsuo and entered iA the nlnutea or atBid court,
        detarzlnt okether prtoicct      otficarn cf tuck aowty
        (OXO6Pt   publia uolglxrr end rogistrtrs      of vital
        atttl8tlos)    the11 be ocmpnratsd on a salary ksi8
        ea ~0ridd lot in tbL8 AOt, or uhttber they the11
        *o o ivo lm tholr   aorgtarrtion,     ruoh *es 0r ors~oo
        as mty be ttrwd               by   tht~     in the’ performmoo        ot
        tnt   dutltr or           tttlr    0:ri0tt, en&
                                               rhall bt the     it
        duty  or the oounty alork of oaoh oounty to forward
        to the Com.ptrollor 0r 3ublllo AOoowts   0r the “tat
        or Taxar OA or krom     tbo 318t Ooy 0s Janwry t
        otrtititd  0-y or mtob order.     . . .*
           Subriotion                (b) or neotion           17, Artlolr    3912e,ruprr,
prcrPlCer in part-t
                 -Ga o@antIrd tiwm lt shall bets btmc dtter-
        tined     that pmoinot   offioora shall be ooaptnaottd
moBomb1. m. a. u1laoa,?rm 3
.   ,